UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6968



WILLIAM GREEN,

                                            Plaintiff - Appellant,

          versus

PARKER EVATT; LAURIE BESSINGER, Warden; NANCY
GLENN; CHARLES MOORE; JUDY JOHNSON; T. MURRAY,
Individually,    and    in   their    official
capacities,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. David C. Norton, District Judge.
(CA-94-376-3-18BC)


Submitted:   January 18, 1996          Decided:     February 15, 1996

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Green, Appellant Pro Se. Stephen P. Hughes, HOWELL, GIBSON
& HUGHES, P.A., Beaufort, South Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting him

a thirty-day extension of time to note his appeal when he requested

a 180-day extension. We have reviewed the record and the district

court's opinion and find no abuse of discretion and no reversible

error. See Allied Steel v. Abilene, 909 F.2d 139, 142 (5th Cir.
1990). Accordingly, we affirm on the reasoning of the district

court. Green v. Evatt, No. CA-94-376-3-18BC (D.S.C. May 9, 1995).

We note that although Appellant stated his intent to appeal from

the order denying relief on his 42 U.S.C. § 1983 (1988) complaint,

he limited his notice of appeal to the order denying a further
extension. Thus, this court's appellate jurisdiction is limited to

review of that order. See Gunther v. E.I. Du Pont de Nemours & Co.,

255 F.2d 710, 717-18 (4th Cir. 1958). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2